Citation Nr: 9911751	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from May 1962 to October 1966.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim of service 
connection for residuals of a back injury.  The veteran 
appealed this decision to the Board.  Subsequently, his file 
was transferred to the Manchester, New Hampshire RO at his 
request.  In a June 1998 decision, the Board also concluded 
that new and material evidence had not been presented and 
declined to reopen the claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In November 1998, while 
the case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion 
requesting that the Court vacate the Board's June 1998 
decision and remand the matter to the Board for consideration 
in light of the Federal Circuit Court of Appeals' (Circuit 
Court) decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In an order issued that same month, the Court granted 
the motion, vacated the Board's June 1998 decision, and 
remanded the case to the Board.  

In a February 1999 letter, the Board notified the veteran's 
attorney that he had 30 days to submit additional evidence 
and argument in support of the veteran's claim.  No 
additional evidence was received and no further argument was 
presented.  






FINDINGS OF FACT

1.  In a September 1978 decision, the Board denied the 
veteran's claim of service connection for residuals of a back 
injury based on a finding that sufficient evidence of a nexus 
between his current back pathology and the injury in service 
had not been presented and continuity of symptomatology had 
not been demonstrated.  

2.  Evidence submitted subsequent to the September 1978 Board 
decision is redundant in nature; it does not demonstrate 
continuity of symptomatology and does not provide sufficient 
medical evidence to show that the veteran's current back 
disorder is related to his injury in service.  


CONCLUSION OF LAW

The evidence submitted subsequent to the September 1978 Board 
decision is not new and material and the claim of service 
connection for residuals of a back injury may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed an original claim of service connection for 
residuals of a back injury in May 1972.  In a June 1972 
rating decision, the RO denied the claim finding that the 
veteran's injury in service was acute and transitory, and 
resolved without chronic residuals.  The veteran was advised 
of this determination and did not file a timely appeal.  
Therefore, the decision became final.  His claim was reopened 
in April 1977, but remained denied by the RO.  Subsequently, 
he filed a timely appeal to the Board.  

In a September 1978 decision, the Board denied the veteran's 
claim of service connection for residuals of a back injury, 
essentially concluding that there was insufficient evidence 
of a nexus between the veteran's current back disorder and 
the injury he sustained in service.  

The evidence of record at the time of the September 1978 
rating decision included service medical records which showed 
that in March 1963 the veteran was seen for complaints of 
pain over the left side of the back.  He also reported pain 
while taking deep breaths.  The impression was contusion of 
the back.  Physical examination in May 1966 did not show any 
evidence of back pathology.  On separation examination in 
October 1966, no abnormalities of the back were noted.  

Letters from Gary Kish, M.D., dated in March and December 
1977, reported that he first saw the veteran in 1974.  He 
treated him for complaints of a back injury which the veteran 
had indicated he sustained in the Marines.  X-rays in March 
1977 revealed a narrowing at L5-S1.  Dr. Kish concluded that 
the veteran had evidence of lumbar discogenic disease which 
he opined "could be clearly related" to the injury he 
sustained in service.  Dr. Kish theorized that the veteran 
had a "10 percent disability referable to his lower back."  

VA treatment records dated from April 1977 to June 1977 
revealed that the veteran was seen for chronic low back pain.  
The assessment was low back strain.  No etiology was 
indicated.  

At a personal hearing in November 1977, the veteran testified 
that he injured his back in service when he fell through a 
hatch on a ship.  He was treated at sick bay with bed rest.  
He reported that he continued to have lower back pain until 
he was separated from service, at which time he was treated 
by Dr. Kish.  He also testified that the back pain still 
bothered him when he walked, when he went to bed, and 
occasionally at work if he did a lot of bending.  

In a February 1978 statement, [redacted] reported that he 
met the veteran at Dr. Conroy's office in February 1967 and 
that he spoke with the veteran then because they had both 
been in the Marines.  

The veteran submitted a request to reopen his claim of 
service connection for residuals of a back injury in March 
1996.  Evidence received since September 1978 includes an 
undated Patient Health Profile from James H. Rester, M.D., of 
the Health Testing Institute, which reveals that the veteran 
had serious back problems and woke up with stiffness or 
aching in the joints or muscles.  

A September 1982 letter from Dr. Kish indicates that he saw 
the veteran on numerous occasions for conservative care 
treatment, including physical therapy, cervical traction and 
rest.  Dr. Kish opined that the veteran had chronic 
lumbosacral sprain with cervical spondylosis, which was 
aggravated by his employment.  Dr. Kish again indicated that 
the veteran's disability was at "10 percent referable to his 
low back" as a result of the injury incurred while in the 
Marine Corps.  

A May 1994 letter from Vandana Sharma, M.D., indicated that 
the veteran had been a patient since April 1994.  He was 
presently being treated for complaints of chronic neck pain, 
headaches and dizziness.  A December 1995 letter from Allen 
Kowarski, D.C., P.T., reported that the veteran has 
disability of the back and neck.  Dr. Kowarski had provided 
chiropractic treatment to restore normal joint motion and 
normal cervical curve.  

An April 1996 letter from Kevin J. Yates, D.C., reported that 
the veteran was seen for complaints of chronic low back pain 
which he attributed to a fall in service in 1966.  Objective 
findings showed chronic limited range of motion throughout 
the cervical spine, and chronic joint restriction and limited 
range of motion of the lumbosacral spine.  X-rays of the 
lumbosacral spine were negative for fractures or pathologies.  
There was mild dextroscoliosis and there appeared to be a 
well-preserved lumbar curve.  Disc spaces were also well-
preserved with degenerative changes at the posterior portion 
of the L5-S1 and L4-L5 (to a lesser degree).  Dr. Yates 
related that cervical spine radiographs revealed a chronic, 
long-standing condition, resulting in degenerative changes 
which would be consistent with a fall at about the time which 
the veteran described.  He also indicated that for a more 
accurate interpretation of the age of the arthritic changes, 
a Board certified chiropractic radiologist or medical 
radiologist should be consulted.  

At a personal hearing in October 1997, the veteran testified 
that in service while onboard the U.S.S. MONROVIA, he was hit 
by a plank that pushed him down three stories.  He landed on 
his back.  He was treated at sick bay only and was not taken 
to a base or a hospital.  He indicated that since then he had 
minor pain in his back, but did not complain about it 
initially because he thought it would go away.  He claimed 
that as he got older, the pain became worse.  Consequently, 
there were many jobs he could not do.  He stated that he did 
not mention the injury on his separation examination because 
he was young and did not realize it was something severe.  He 
claimed that he went to see Dr. Conroy in 1967, right after 
discharge from service, but that Dr. Conroy had died.  As a 
result, he was unable to obtain any treatment records from 
that period of time.  He related that Dr. Conroy referred him 
to Dr. Kish, whom he started to see in 1974.  Presently, when 
he got up in the morning he could not bend over.  He claimed 
that he exercised, and took aspirin and applied heat packs to 
relieve the pain.  He also stated that the pain in the 
morning was 10/10 and subsided to 5/10 after he was awake for 
an hour.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

More recently, in Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999) the Court (en banc), held that Hodge requires 
the replacement of the two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

The basis for the Board's denial in September 1978 was that 
the evidence of record did not establish that the veteran's 
back injury in service resulted in a chronic back disability.  
The new evidence received is cumulative of previous evidence 
considered and provides no new information regarding whether 
the veteran currently has a back disorder that is causally 
related to an injury in service.  It also does not establish 
continuity of symptomatology.  The letter from Dr. Yates 
reported that the veteran's current neck pathology may be 
related to his injury in service; however, he offered no 
opinion on the etiology of the veteran's current back 
pathology.  The additional letter from Dr. Kish provided 
essentially a redundant statement as to his prior speculative 
assertions that the veteran's back condition "could" be 
related to his injury in service and that it was "10 
percent."  No new clinical findings or examination reports 
were submitted to support his repeated opinion.  Finally, the 
veteran's testimony in October 1997 merely reiterate that he 
injured his back in service, and was similar to assertions 
made in his initial claim.  The Board accepted these 
assertions in the September 1978 decision, and it is not in 
dispute that the veteran sustained a back injury in service.  
The claim was denied by the Board in 1978 because there was 
insufficient medical evidence showing continuity of 
symptomatology or a nexus between the injury in service and 
any currently diagnosed back disorder.  The evidence 
submitted since September 1978 adds no new information to the 
evidence previously considered regarding the critical 
elements of the veteran's claim; it is simply redundant or 
cumulative in nature.  Furthermore, it is not so significant 
by itself or in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board concludes 
that the additional evidence submitted does not constitute 
"new and material evidence" as defined by 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of service connection for 
residuals of a back injury may not be reopened.  



ORDER

The appeal to reopen a claim of service connection for 
residuals of a back injury is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

